The plaintiffs’ counsel, in the several objections he made to the judge’s charge to the jury, failed to direct the judge’s attention to an omission concerning the allocation of the burden of proof on the issue of contributory negligence. Counsel appears rather to have been objecting to the judge’s submission of the issue of contributory negligence to the jury — a contention not now pressed. While counsel did direct a number of objections to the judge’s charge concerning the imputation of the individual plaintiff’s contributory negligence, if any, to the corporate plaintiff, those objections, which are not clearly stated, appear to have been intended to raise the issue that, in the absence of evidence of the individual plaintiff’s contributory negligence, the question of imputing that negligence to the corporate defendant should not have been submitted to the jury. The contentions now raised in the plaintiffs’ brief cannot be said to have been brought to the judge’s attention (much less with a distinct statement of grounds for objection now required by Mass.R.Civ.P. 51 [b], 365 Mass. 816 [1974]). Any other result would enable a party to save his objections for use at the appellate level, as insurance against an adverse jury verdict.

Judgments are to enter in accordance with the verdicts.